                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JEFFREY WAHL,                                   :
     Petitioner                                 :           No. 1:21-cv-325
                                                :
               v.                               :           (Judge Kane)
                                                :
WARDEN OF SCI MAHANOY, et al.,                  :
    Respondents                                 :

                                           ORDER

       AND NOW, on this 30th day of April, 2021, upon consideration of pro se Petitioner

Jeffrey Wahl’s petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 (Doc. No. 1), the

order to show cause why the petition should not be transferred (Doc. No. 5), and Petitioner’s

response thereto (Doc. No. 6), IT IS ORDERED THAT the Clerk of Court is directed to

TRANSFER the petition for writ of habeas corpus (Doc. No. 1) to the United States District

Court for the Eastern District of Pennsylvania pursuant to 28 U.S.C. § 2241(d).




                                                            s/ Yvette Kane
                                                            Yvette Kane, District Judge
                                                            United States District Court
                                                            Middle District of Pennsylvania
